BURKE, J., dissenting. The judgment is regular on its face and is entitled to the same presumptions as to validity as would be indulged in favor of a judgment entered after service of process. Mitchell v. Comstock, 305 Ill. App. 360, 371. The execution and delivery of the note in suit is admitted by the appellant. It will be noted that the apellant evades a discussion of the note on which the instant action is based. The fact that another note was executed and not delivered would not be a defense to the note in suit. There is no allegation by the appellant of the requirement for or lack of additional signatures in the note in suit. There is no provision in the agreement that the wives’ signatures were a condition precedent to the husbands’ liability. The wives were not given any interest in the stock. All consideration ran to the defendants. The additional security afforded by the wives’ signatures was solely for the benefit of the plaintiffs and could be waived by the plaintiffs. The agreement also provides that all obligations and promises of the parties are joint and several. The agreement does not support appellant’s contention that the note in suit was not intended by the parties to have immediate effect. The agreement cannot be construed to require, as appellant argues, the approval of the audit as a condition precedent to any liability under the contract or the $95,000 note. It will be observed that the appellant does not deny the payment of the $5,000 in cash to the plaintiffs, which sum was to be paid simultaneously with the execution and delivery of the note for $95,000. The provisions of the note in suit are identical with the provisions of the note required to be made and delivered under the agreement. The agreement price of $100,000 was to be paid on the execution of the agreement by $5,000 in cash and a note for $95,000. A second note not to exceed $30,000 was to be executed for the balance of the purchase price above $100,000 as determined by a complete audit. The audit would not affect defendants’ liability under the $95,000 note. The case of Green v. Walsh, 5 Ill.App.2d 535, has no application to the factual situation in the instant case. In the Green case we held that under the statute which fixes venue in which judgment may be confessed and limits entry of appearance under warrant of attorney to counties in which obligation was executed, or in which one or more of the defendants resides or in any county in which is located any property owned by any one or more of the defendants, any judgment entered in any other county whether entered in term time or in vacation, is void. In that case the affidavit of the defendants showed that the note was made, executed and delivered in Milwaukee and that at the time of execution, delivery and guaranty the defendants resided in Milwaukee and that they owned no property and did no business in Cook county from the time the note was executed to the day the judgment was entered. We held that the court had no jurisdiction to enter the judgment and that defendants proceeded properly in moving to vacate the judgment. In the case at bar the note was executed in Cook county. The Circuit Court of Cook county had jurisdiction to enter the judgment. The motion to vacate was inappropriate. There is no basis in the record for any alleged defense of intent, nondelivery or conditional delivery. The appellant does not state any ultimate facts which would authorize the court to vacate or open up the judgment. His motion and affidavit consists solely of conclusions and immaterial allegations and is contradictory and uncertain. The order of the Circuit Court of Cook county should be affirmed.